Name: Commission Regulation (EC) No 365/2002 of 27 February 2002 on the issue of import licences for rice with cumulative ACT/OCT origin against applications submitted in the first 10 working days of February 2002 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  executive power and public service;  plant product
 Date Published: nan

 Avis juridique important|32002R0365Commission Regulation (EC) No 365/2002 of 27 February 2002 on the issue of import licences for rice with cumulative ACT/OCT origin against applications submitted in the first 10 working days of February 2002 pursuant to Regulation (EC) No 2603/97 Official Journal L 058 , 28/02/2002 P. 0012 - 0013Commission Regulation (EC) No 365/2002of 27 February 2002on the issue of import licences for rice with cumulative ACT/OCT origin against applications submitted in the first 10 working days of February 2002 pursuant to Regulation (EC) No 2603/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community ("Overseas Association Decision")(1),Having regard to Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)(2), as last amended by Regulation (EC) No 174/2002(3), and in particular Article 9(2) thereof,Whereas:(1) Under Article 9(2) of Regulation (EC) No 2603/97, within 10 days of the final date for notification by the Member States, the Commission must decide the extent to which applications can be granted and must fix the available quantities for the following tranche.(2) Under the final subparagraph of Article 8(1) of Regulation (EC) No 2603/97, in the case of imports of rice with cumulative ACP/OCT origin, the submission of licence applications for January 2002 has been deferred to the first 10 working days of February 2002.(3) Examination of the quantities for which applications have been submitted for the first tranche of 2002 indicates that licences should be issued for the quantities applied for, reduced, where appropriate, by the percentages set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 11. Import licences for rice against applications submitted during the first 10 working days of February 2002 under Regulation (EC) No 2603/97 and notified to the Commission shall be issued for the quantities applied for, reduced, where appropriate, by the percentages set out in the Annex hereto.2. The available quantities for the subsequent tranche shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 314, 30.11.2001, p. 1.(2) OJ L 351, 23.12.1997, p. 22.(3) OJ L 30, 31.1.2002, p. 33.ANNEXReduction percentages to be applied to quantities applied for under the tranche for February 2002 and quantities available for the following tranche:>TABLE>